The CHANCELLOR
(dissenting.) I concur entirely in the opinion which lias been read, upon all the points except two, the second and seventh exceptions, taken during the progress of the trial. Iu a case of so much importance, and upon the issue of which the life of a fellow being depends, I feel it my duty to give the reasons which- have influenced my judgment in differing from my brethren, who have concurred in all the points in question.
The second exception, taken upon the trial in the Oyer and Terminer, was to the following question, asked by *624the comise] of the state, and which, notwithstanding the objection, was admitted by the court: “Mow much money did Moses say there was f” It does not appear, by the bill of exceptions, that when the question was objected to, the grounds of the objection were stated by the counsel. If, therefore, it appears that, in any point of view, the question was competent, the exception must be overruled. It is unnecessary to state the facts of the case, or the position in which the cause stood at the time the question was put, in order to show its important bearing in'establishing the chain of circumstances which proved, as was insisted, the guilt of the accused. It is admitted, on all hands, that the facts which the admission of this question introduced as evideuce in the cause, were important to the issue, and tended very greatly to the prejudice of the prisoner. Indeed, when we recur to the argument before this court upon ttiis exception, we can well imagine with what force and power the facts, consequent upon the admission of'the question, were used to influence a jury in their verdict. The question was important, as is stated in the opinion of the Supreme Court, as tending to show a motive for the homicide, as showing the condition of Moses’ mind after he received the injury, and as a part of the transaction in which the deceased pointed out where his property was, and directed what disposition was to be made of it. If the question was competent upon any of these grounds, it was used for much more potent purpose before the jury. The fact introduced by that question,which the judge in his charge to the jury alluded to when he told them, “ oue sentiment, the holiest of earth, filled the breast of the dying boy, the memory of his mother,” was as indelibly fixed upon the hearts of that, jury as any other fact in the whole case; and how far it went to convict the prisoner, it would be difficult to conjecture. I do not mean to suggest that any fact, which was - introduced as a consequence to the admission of the question in dispute, was, in the slightest degree, perverted from its legiti*625mate object, or used for any improper purpose, or any purpose of even questionable propriety. If it was competent for the state to show, for any purpose, that the deceased, in the hour of death, disposed of his property, and gave a part of it to his mother, it was not improper for the counsel of the state to comment upon that evidence, as an answer to the allegation, which was most forcibly insisted upon by the counsel of the defendant, that the declarations of Moses were not to be credited, on account of his wicked and depraved mind. But the more important the inquiry was to the issue involved, and the more prejudicial to the defendant, in the use made of it by the prosecution, so much more important was it, as well to the due administration of justice, as to the right of the accused, that it should have been overruled, if the mode of proof was not competent to introduce the evidence to the consideration of the jury. This is purely a question of law. No matter how overwhelming the evidence may be, as to the defendant’s guilt, a court must always bear in mind that the principles they establish are of universal application, and that their proper maintenance is as necessary for the protection and security of the innocent, as for the detection and condemnation of the guilty. Deeply impressed with the vital importance of this sentiment to the right administration of justice, I disembarrass myself of the impression made upon my mind as to the guilt or innocence of the defendant by the evidence, and approach the consideration of the matters involved insensible to everything but thé duties of the judge.
The grounds upon which it was insisted by the counsel of the state that this evidence was competent to go to the jury, were — first, to show a motive for the homicide; second, as showing the condition of mind of Albert S. Moses after he received the mortal wound; and third, to prove the testamentary disposition of his property, as an evidence that he was under the apprehension of death, so as to render competent his dying declarations in respect to *626the homicide. It will be seen by reference to the opinion of the Supreme Court, that these same grounds w-ere urged in that court in support of the admissibility of this evidence, and that the court sustained its competency upon each and all of them.
That the evidence was material to the issue, and had a tendency to reveal the motive which actuated the defendant to the commission of the deed, cannot be controverted. But I cannot see how it is, because such was its tendency and materiality, that the declarations of Moses were, for those reasons, competent to prove the facts.
The objection to the evidence was not on account of its irrelevancy to the issue, or because it was not competent to prove the motive which induced Donnelly to commit the crime, bnt. the objection was as to the mode of proof — to the declarations of Moses as competent evidence to establish the facts, which, it was insisted, tended to prove the motive. Undoubtedly it was competent to prove the motive. But that does not establish the legality of the evidence by which it was attempted to prove the motive. It leaves the question untouched — were the declarations of Moses competent evidence to go to the jury to prove a fact which tended to establish a motive for the homicide ? Upon what rule of evidence were the declarations of Moses competent for such a purpose? They were not offered, nor can it be pretended that they were admissible as “ dying declarations.” Such declarations are admissible only to show the fact, of the homicide and its concomitant’ circumstances. The principles upon which they are admissible are peculiar to cases of homicide. Such declarations are said (in 1 East P. C. 353) to be admissible from necessity, since it often happens that there is no third person present to be an eye-witness to the fact, and the usual witness in other felonies, viz,, the party injured, himself, is got rid of. But the admissibility of such evidence has been placed on a broader basis. Eyre, C. B-., (in Woodcock’s case, 1 Leach 502), says that the general principle upon which evidence of this kind is admitted is, that it is of declara*627lions made in extremity, when the party is at the point of dcalh, and when every hope of this world is gone ; when every motive to falsehood is silenced, and the mind is induced by the most powerful considerations to speak the truth. A situation so solemn and so awful is considered by the law as creating an obligation equal to that which is imposed by an oath. The reason of the rule is certainly not accurately stated, either in East or by Eyre, C. B. If the rule was founded in necessity, only, then the rule would he inapplicable where the necessity ceased. And yet 1 do not think it can be doubted but that the “dying declarations” of the injured party would be Isold, admissible, notwithstanding the fact that a third person witnessed the deed, and could testify to every circumstance to which the dying declarations related. Nor can it be correct that the court have adopted the rule solely on the ground that the situation of a man in articulo mortis is considered as creating an obligation equal to that which is imposed by an oath. The admissibility of the evidence upon such a principle would extend it to cases other than homicide. And yet the rule of evidence is extended to no other criminal case, and as is now well seLtled, has no application in civil cases. In Rex v. Spesbury, Coleridge very appropriately remarks that this species of proof is an anomaly, and contrary to all the rules of evidence; and yet it is of a character to have the greatest weight with the jury. Neither Coke, Hale, nor Hawkins, in their respective treatises upon criminal law mention any such rule of evidence.
But it is unnecessary, for the purpose of a right decision of the two exceptions we are investigating, to examine either into the origin of the rule, or to ascertain accurately the limits within which courts have circumscribed its admissibility. As “dying declarations,” the evidence we are now considering was not offered. As such, its propriety cannot be maintained, unless it can be shown that such evidence may be extended to facts and circumstances not connected with the acts of the homi*628cide, bat independent of it, and to be corroborated by other evidence, in order to make good a link in a chain of circumstantial testimony to establish the guilt of the accused.
“ There was ninety-one dollars in different parcels ; he said sixty-one dollars of it toas his money, and the rest belonged to Mr. Lent; he told me where L would find the money ; he said the money was in his bed, between the mattresses ; he said it was wrapped up in a bundle; he did not specify what it was wrapped in; Moses told me he wanted his sixty-one dollars sent to his mother.” But I need not repeat any more of the evidence given in reply to the question which was objected to. There was much more of it of a like character. Then followed its corroboration by other proof, that the money was found between the mattresses, wrapped up in a bundle, aud in amount corresponding with the statement of Moses. If cannot be pretended that the declarations of a third person, as to these facts, would have been competent evidence to go to the jury, no matter how accurate their corroboration by other proof." Yet the declarations of Moses, standing on precisely the same principle as to their competency, with the single exception of the rule applicable to “dying declarations,” are admitted as competent, on the ground of their being material' to show motive for the homicide. The facts were perfectly competent to be proved. The declarations of Moses to prove them were not competent, upon any rule that ever has been established or recognized in the administration of criminal jurisprudence.
But again, it is insisted that the evidence was competent for the purpose of showing the state of Moses’ mind at the time he made his dying declarations, and to show that the injury he had received had not impaired his memory or judgment. The question, as to the compe.tency of this evidence, was raised upon the examination of the first witness who testified in reference to facts connected with the homicide. There had been no- opportunity, on the part of the defence, to cross-examine. There had *629been no intimation of any intention, on the part of the defence, to question the strength or composure of mind of Moses, the wounded man. This then raised the direct question whether it is competent for the state, for the purpose of showing that the dying declarations are to be relied on, and full credit to be given them, to prove the declarations of the injured man as to facts going to show a motive for the homicide?
If the question is answered in the affirmative, then it follows that dying declarations are not confined to facts which occurred at the time of the homicide, but that, by them, the state may prove facts establishing a motive for the homicide, which occurred long anterior. It is true they are not admitted on the ground that it is competent to prove the motive by dying declarations. It is not denied but that they are incompetent for any such purpose. But being once admitted on a pretext of showing the strength of mind and unimpaired intellect of the dying man, they may be used for a purpose entirely different, and much more potent against the defendant. A rule of evidence is thus established, by which evidence, otherwise incompetent, is admitted under false pretences. The history of this ease, and the purpose for which the facts, when once admitted, were used, show most satisfactorily the danger and injustice of such a rule. We cannot close our eyes to the fact that the evidence was not originally offered by counsel, or admitted by the court, upon any such ground as is now alleged, and that it was not necessary for any such purpose. It vvas perfectly proper for the prosecution to show the state of Moses’ mind, and how it was affected by the injury he had received, and for this purpose to inquire, perhaps, whether he conversed with intelligence, spoke of his friends and property, and, generally, what were the subjects of his conversation ; but it was not competent for such a purpose, and as in this case, under the mere pretence of introducing evidence tor such purpose, to prove, by Moses’ declarations, facts and cir*630cumstanees tending to show a motive for the homicide, which was not competent to be proved by the declarations of the injured man, or by the declarations of any one, except of the defendant himself.
There'is one other ground upon which it is contended that the evidence is competent. It is said it proved the testamentary disposition of his property by the deceased, and that such evidence-is competent tó show that he was under apprehension of approaching death, and thus to lay the foundation for the admission of dying declarations. But can it be possible that the evidence was admissible on this ground ? It was pertinent and proper to show the fact that the deceased made a testamentary disposition of his property; but where is the authority, or what plausible reason can be given, to make it competent to give in evidence the details of such, disposition ? .It is competent to show that deceased made a will, because the fact shows, .that he was under the apprehension of approaching death. But who will pretend that it is competent to give that will in evidence, and to read its contents to the jury? How does the amount of property which he disposed of, or the manner of its disposition, or whether it is done intelligibly or otherwise, throw any light upon the point to be elucidated, his apprehension of approaching dissolution f It was.competent for the prosecution to show that the deceased made a testamentary disposition of, his property, but it was not competent to show the particulars of that disposition. I think the Court of Oyer and Terminer erred in the admission of this evidence. I can see no ground upon which its admissibility can be sustained.
As to the seventh exception, the question was asked by the counsel for the state, “ What did Moses say, in the presence of Donnelly, was the occasion of Donnelly’s doing it f” As' is properly remarked, in the opinion of the Supreme Court, the evidence was not offered as a “ dying declaration,” but as a statement made in Donnelly's presence, and not denied. It may be proper to say, however, that the question was not competent in the view of the admis*631sibility of dying declarations as evidence, for the obvious reason that such declarations are confined to statements of facts, and do not extend to matters of opinion. But the evidence was offered and admitted as a statement made in the presence of the accused. In this point of view, was it competent ? „
In order to judge of the competency of the evidence, we must ascertain the situation of the accused at the time the statement was made. It is not the statement by which the accused can be prejudiced, but by his own conduct when the statement was made. Within one hour after the deed was committed, and while Moses was on Ins death-bed, where he expired shortly afterwards, Edward I). Connery assumed to act in the capacity of a magistrate. He, with others, and with the accused, had been administering to the necessities of the thing man. Moses had repeated, over and over, that Donnelly liad given him the mortal wound while he was sleeping in the adjoining room, and Donnelly had repeatedly and earnestly denied the accusation. When the confusion had in a measure subsided, and all had been done for Moses that those present could do, Connery said to the accused, “Ms a physician, and a magistrate, Mr. Donnelly, 1 arrest you /” and, in the language of Connery, “Mr. Donnelly submitted immediately to the arrest.” This arrest was made in the entry, near the room where Moses was dying. Connery then summoned six men as jurymen, and with them and the accused, entered the dying man’s room. Then each of the assumed jurymen were sworn, and then the oath was administered to Moses to testify, as a witness, touching the homicide. At this point of time it was, and under these circumstances, that the state offered the evidence to prove what Moses said was the occasion of Donnelly’s committing the deed. The witness, in reply to the question, went on to state that Moses said he had won from the accused the previous night Sfty-five dollars, and that■ the accused liad murdered him to recover the money. The accused made no reply to these statements.
*632The general rule is, that when a man is charged with a crime, and remains silent under the accusation, his silence is a circumstance which may be left to the jury, from which they may draw an inference of his guilt. But there is an important exception to this rule, and that exception is this: that when the accusation is made at a time and under circum- * stances which would render anything but silence on the part of the accused indecorous and improper, then it is not competent to prove before the jury the statements which were made charging him with the offence. His silence in such a case is not a circumstance which may be left to the j,ury. No fact is competent to go to the jury unless the jury have a right to draw some inference from it. They have no right to draw any inference from the silence of the accused under such circumstances, and it follows they have no business with the evidence. 1 Greenl. Ev., § 215; Commonwealth v. Kennedy, 12 Metc. 235. It is the province of the court, and not of the jury, to determine whether a confession be made with that degree of freedom which is necessary to make it admissible evidence. Wharton’s Am. Crim. Law 258, and note. Now it matters not that this was all a mode h'ial. No matter whether it was conducted by am infuriated mob or by a self-constituted committee of vigilance, or by a coroner of’ a neighboring city, or by a competent tribunal of the state. The accused was in a situation where silence was decent and to be expected, and where he was not at liberty to speak; and the court should have protected hirti against any inference, to his prejudice, which could in any manner grow out of the position he occupied. A confession, although full, circumstantial and complete, “ cannot be received in evidence where the defendant has been influenced by any threat or promise, or where it has been extorted by pain, or made under the influence' of hope or fear. Thus, a confession induced by saying, “if you do not tell me all you know, you will be put in the dark room and hanged, was held inadmissible.” Wharton’s Am, Crim. Law 254, and. notes. The fear or *633hope excited need not be the result of words spoken. A halter around a man’s neck, or the rack writhing his limbs, are much more efficacious in extorting from him a confession to escape for the moment, than any mere threat of future punishment.
An intimation has been thrown out, as to some technical difficulty in giving to the accused the benefit of an exception to the evidence, on account of the point of time at which the objection was interposed. In the opinion of the Supreme Court, it is said, “in this case the exception is, not to any rule or action of the court after the answer was given, but to the question itself; and no principle or authority, it is believed, exista, which in the slightest degree impugns the legality of the question.” It is alleged that the question to which exception was taken was competent, and that when, upon the answer to the question, it turned out that the evidence was improper, the court should have been called upon to rule ii out. This suggestion is made upon the assumption that some answer might have been given to the question, which would have been competent evidence for the consideration of the jury. But is it true that any answer could have been made to the question, which ought to have been considered as competent evidence to the prejudice of the accused ? I will take the strongest case for illustration. Suppose, when Moses said that the accused had won from him the previous night, fifty-five dollars, and that he murdered him to recover the money, the accused had assented to the statement, ought an admission made under the circumstances to have been permitted by the court to go to the jury? In my judgment it ought not; and for the reason, that such trifling with the law, such mockery of justice, such profanation in administering oaths to a pretended jury and witness, ought not to have been countenanced in any way by a court of justice, nor have been permitted in the slightest degree to prejudice the accused. The court itself should have vindicated the majesty of the iaw, and should have protected the accused from any prejudice to *634which he could possibly be subjected from its desecration. But if I am wrong in the extent to which I would carry my objection and condemnation of this self-constituted tribunal, I would, in answer to this technical difficulty, place the right of the accused upon the more impregnable position, that if his silence, under the circumstances, was not competent evidence for the jury, and if the whole evidence that followed, or was consequent upon the question, ought to have been ruled out, upon a formal application for that purpose to the court, the exception to the question was a substantial exception to the evidence, and the accused ought not to be deprived of the benefit of the exception on account of the time when or the form in which his objection was interposed. When Moses charged the accused with murdering him for the purpose of recovering the money lost at play on the evening previous, the accused was silent. He was silent because it was indecorus and improper for him to speak. The law declares that silence to an accusation, made under the circumstances that this was made, was not a circumstance to be estimated by a jury as any evidence of an admission of his guilt. When the counsel of the accused took exception to the question which elicited this evidence, it was substantially an objection to the evidence itself; and when the answer to the question turned out to be incompetent evidence to go to the jury, the court should have overruled it,- as fairly and substantially embraced within the exception which had been taken. When a man is on trial for his life, it appears to me too technical to deprive him of his rights, and to permit incompetent evidence to go to the jury, because his counsel, after taking an exception to the question which elicited the evidence, did not make a further application to the court to overrule the evidence itself. When the evidence was given in reply to the question excepted to, and it appeared that it was of a character improper to go to the jury,-then the court should have interposed, and have given to the accused the benefit of the exception. The court had before them all the *635circumstances which surrounded the prisoner, and if, under the circumstances, he was silent r,o the statements made by Moses, all the evidence was incompetent; because, from such silence, the jury had no right to draw any inference prejudicial to the defendant. Suppose the prosecution had opened to the court what statements of Moses they expected to prove, and the Fact that, when made, the accused was silent, and had then asked the question under dispute, it appears to me there cannot be a doubt that the court should have overruled it, as introducing incompetent testimony.
It cannot be that the court would have taken the position that the exception was too soon, and that the question itatdf was lawful. By such a course the accused would have been prejudiced by the jury’s hearing the statements, and, although the court might afterwards have ruled them out, an impression would have been made upon the minds of the jury which no charge of the court could ever efface. It does appear to me that, when that question was asked by the prosecution, and was excepted to, that, under the peculiar circumstances of the case, as it then stood before the court, the court should have sustained the exception. I think the counsel took their exception at the right time, and at the time when they ought to have taken it, in order to insure the full benefit of the exception to their client.
The case of Rex v. Appleby and others, 3 Stark. R. 33, 14 E. C. L. R. 152, was an indictment against three of the prisoners for stealing a horse, and against the fourth for having feloniously received the horse, knowing it to have been stolen. On the part of the prosecution it was proposed to prove that, when the prisoners were taken up on the charge and examined before a magistrate, one of them being charged, by the examination of another, with having, jointly with tiie latter, committed the felony in question, the former did not deny that what was so said was true; but Holroyd, J., held that it was not competent for the prosecutor to go into such evidence, *636and said that “ it had been so ruled by several of the judges in a similar case, which had been tried at Chester, and that he was of the same opiniou. It will be observed that, in the case cited, the objection was «taken in point of time, just as it was here. It was taken in limine, when the evidence was offered; but the judge said it was not competent to go into such evidence. It appears to me that the case sustains fully every position I have taken. It decides that, where a man is i.n custody, and an investigation is going on as to the crime charged against him, the statements that are made at such a time touching his guilt and his silence to the statements, are not competent evidence to go to the jury. It further decides that the proper time for the accused to make his objection is when the evidence is offered. The same points are decided in' Regina v. Swineston and Bowyer, 1 C. & M. 593; 41 E. C. L. R. 323; Rex v. Hollingshead, 4 C. & P. 242; 19 E. C. L. R. 366, and note (a). As I have before stated, it cannot be at all material, as far as the principle is involved upon which the rule of evidence is founded, whether the investigation turns out afterwards to have been legal or illegal.
It is with great diffidence in my own judgment that I differ from an opinion which has received the assent of every judge of the Supreme Court. But my convictions of duty compel me, in a case like this, to adhere to the judgment I have formed, after giving to the case the best consideration in my power.
For affrmance — Judges Ogden, Ryerson, Arrowsmith, Risley, Swaim, and Wood.
For reversal — The Chancellor, and Judges Corñelison and Valentine.